        Case 1:14-cr-00652-PGG Document 240 Filed 04/19/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            - against -
                                                                  ORDER
OSCAR PALMER,
                                                              14 Cr. 652 (PGG)
                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The Court will hear oral argument on Defendant’s motion to dismiss on May 12,

2021 at 9:30 a.m. The hearing will take place in Courtroom 705 of the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       April 19, 2021
